121 U.S. 254 (1887)
UNITED STATES
v.
PHILLIPS.
Supreme Court of United States.
Argued April 4, 1887.
Decided April 11, 1887.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF TEXAS.
Mr. Assistant Attorney General Maury for plaintiff in error.
No appearance for defendants in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
In this case no citation was ever issued, and the defendants in error do not appear. Notice of a writ of error, given in open court at the same term the judgment is rendered, is not the equivalent of the citation required by § 999 of the Revised Statutes. In this respect writs of error differ from appeals taken in open court.
The writ of error is dismissed.